Exhibit 10.1

RELEASE AGREEMENT

This Release Agreement is between David S. Haffner (“Executive”) and Leggett &
Platt, Incorporated, its officers, agents, assigns, subsidiaries, affiliates,
successors, employees, and members of the Board of Directors, both in their
representative and individual capacities (jointly, “Employer”).

WHEREAS, pursuant to an Employment Agreement between Executive and Employer
dated March 1, 2013 (the “Employment Agreement”), Executive served through
December 31, 2015, as a Director and Officer of Employer.

WHEREAS, on August 15, 2015, Employer provided notice of termination without
cause pursuant to Executive’s employment, with Executive’s last day worked to be
December 31, 2015, and the parties desire to be on good terms and without any
continuing disputes or litigation between them;

NOW, THEREFORE, for good and valuable consideration, Executive and Employer
agree as follows:

1. Employer Payments and Benefits. Executive’s separation from service will be
characterized as a termination without Cause, as provided in Section 8.2 of the
Employment Agreement. Employer agrees to the following:

 

  a. Employer will provide Executive with the payments and benefits pursuant to
Section 8.2 of the Employment Agreement.

 

  b. During the non-compete period referenced in Section 2 below, Employer
agrees to provide medical plan coverage to the Executive and his spouse as
described in Section 11 of the Employment Agreement.

2. Non-Competition, Solicitation or Interference, and Confidentiality. Executive
agrees as follows:

 

  a. Non-Compete. Executive agrees that he continues to be bound by the terms of
the non-compete provisions contained in Section 11 of the Employment Agreement,
which will continue through December 31, 2017.

 

  b. Confidentiality. Executive agrees that he continues to be bound by the
Employee Invention, Confidentiality, Non-Solicitation and Non-Interference
Agreement between the Company and the Executive dated May 14, 2009, as
referenced in Section 10 of the Employment Agreement. Nothing in this Agreement
(or any agreement referenced herein) prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Executive does not need the prior authorization of
Employer to make any such reports or disclosures and Executive is not required
to notify Employer that he has made such reports or disclosures.

 

  c.

Remedy. In the event of a breach of this Section 2 by Executive, Employer’s
obligation to make payments or provide any other consideration hereunder shall
cease immediately, and Employer may seek specific performance of Executive’s
obligations hereunder, seek recovery of any payments that have already been made
to Executive



--------------------------------------------------------------------------------

  hereunder plus compensatory and other damages, or seek any combination of
equitable relief and damages that is permissible under applicable law. Executive
further agrees that any breach or threatened breach of this Section 2 will cause
irreparable injury to Employer, and that money damages alone will not provide an
adequate remedy to Employer.

3. Release of Liability and Waiver. Executive, for himself and his successors
and assigns, does hereby release and discharge Employer of and from all claims,
actions, and liabilities arising from, under or by reason of or related to
Executive’s employment with Employer. Executive expressly acknowledges that the
claims the Executive is releasing include, without limitation, all claims
arising under the common law and/or under federal, state or local statute, law,
ordinance, or regulation, or cause of action pertaining to employment
discrimination, whether based on race, color, religion, sex, or national origin
(Title VII), age (Age Discrimination in Employment Act and Older Workers’
Benefits Protection Act), disability (Americans With Disabilities Act),
political affiliation, veteran status, marital status, the Family and Medical
Leave Act, and the Fair Labor Standards Act.

Executive agrees that, subject to Employer’s compliance with this Release
Agreement, he is hereby waiving his right to any money damages or equitable
relief as a result of the filing of any complaints or lawsuits against Employer
at any time hereafter with respect to any matter that is contemplated by this
Release Agreement.

4. Cooperation. Executive agrees to cooperate with Employer concerning any
matters arising either before or after his termination date for which he has
material relevant information, provided that Employer shall reimburse the
Executive for his reasonable out-of-pocket costs and expenses of furnishing such
cooperation. “Cooperate” or “cooperation” means that Executive shall cooperate
as reasonably necessary to provide truthful information and testimony concerning
the business of Employer, including preserving and providing documents and other
materials or information in his possession as may be necessary to respond to any
claims against or brought on behalf of Employer. Executive agrees to make
himself available to Employer or Employer’s counsel for investigations of facts,
responding to discovery requests and motions, preparation for and attendance at
depositions, hearings, and trials, giving of truthful testimony and affidavits,
and as otherwise necessary for the ethical and reasonable conduct of the
prosecution or defense of such claims.

5. Governing Law and Jurisdiction. This Agreement is entered into and accepted
in Jasper County, Missouri. This Agreement shall be construed under and in
accordance with the substantive law of the state of Missouri. The parties
irrevocably submit to the exclusive jurisdiction of the Circuit Court for Jasper
County, Missouri or the United States District Court for the Western District of
Missouri in any action or proceeding arising out of or relating to this
Agreement or Executive’s employment with Employer.

6. Severability and Modification. Should any provision of this Agreement be
declared or be determined by any Court of competent jurisdiction to be illegal,
invalid, or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected thereby. While the parties agree that
the restrictions imposed in this Agreement are reasonable and necessary to
protect the legitimate interest of Employer, if any provision of this Release
Agreement should later be determined to be invalid or unenforceable to any
extent, the parties agree that the remainder of this Agreement shall not be
affected and shall be enforced to the greatest extent provided by law.

 

2



--------------------------------------------------------------------------------

7. Entire Agreement. Executive agrees that he is bound by the following
agreements currently in effect: (1) Employee Invention, Confidentiality,
Non-Solicitation and Non-Interference Agreement dated May 14, 2009; (2) Terms
and Conditions of Non-Qualified Stock Options; (3) Performance Stock Unit Terms
and Conditions; (4) Profitable Growth Incentive Terms and Conditions;
(5) Restricted Stock Unit Terms and Conditions; (6) Deferred Compensation
Program; (7) Executive Stock Unit Program; (8) Executive Deferred Stock Program;
(9) Stock Bonus Plan; (10) Leggett & Platt Retirement Plan; (11) Key Officers
Incentive Plan; and (12) through December 31, 2015, the Employment Agreement,
and, thereafter, Sections 10 and 11 of the Employment Agreement, pursuant to
their terms. All of these agreements are specifically incorporated herein and
continue to be fully enforceable in accordance with their terms. Except for
these and other agreements specifically incorporated or referenced herein, this
Agreement sets forth the entire agreement between the parties as to the subject
matter contained herein. Notwithstanding the foregoing, the Executive
understands that any agreements signed by the Executive to which Employer is
party, a successor, or an assign concerning non-disclosure of confidential
information, non-competition, non-solicitation, loan repayment, ownership of
inventions or intellectual property, equity or stock plans, or the like, are not
superseded by this Agreement. Rather, the terms of such agreements are
incorporated herein by reference and, to the extent such agreements impose upon
the Executive additional and/or broader obligations than contained herein, such
terms and conditions will be controlling.

8. Opportunity to Consider Release. Executive expressly acknowledges that
Employer has advised him that he may take up to twenty-one (21) days in which to
review the terms of this Agreement. Executive also understands he does not have
to wait twenty-one (21) days to accept the Agreement, and if he signs and
returns this Agreement before the twenty-one (21) days have passed, the seven
(7) day revocation period described below will begin upon signing. Executive
also acknowledges that Employer has encouraged and given him the opportunity to
discuss all aspects of the Agreement with his attorney before signing.

9. Time for Revocation. Executive understands that following his execution of
this Agreement, he may revoke his acceptance of this Agreement for a period of
seven (7) calendar days after executing this Agreement, by sending a written
notice to John G. Moore, Chief Legal Officer and Secretary of Leggett & Platt,
Incorporated, via regular mail at P.O. Box 757, Carthage, Missouri 64836, via
fax to (417) 358-8449, or via email to john.moore@leggett.com. Executive also
understands that this Agreement does not become effective or enforceable until
the revocation period has expired and Executive has not exercised his right of
revocation.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. YOU ARE GIVING UP THE RIGHT TO RECOVER ANY MONETARY
DAMAGES OR OTHER RELIEF ARISING FROM ANY KNOWN AND UNKNOWN LEGAL CLAIMS THAT YOU
HAVE AGAINST LEGGETT & PLATT, INCORPORATED BY SIGNING THIS AGREEMENT.

EXECUTED as of this 31st day of December, 2015.

 

/s/ David S. Haffner

David S. Haffner “Executive”

EXECUTED as of this 31st day of December, 2015.

Leggett & Platt, Incorporated

“Employer”

 

By:  

/s/ John G. Moore

  John G. Moore   Senior Vice President – Chief Legal and HR Officer and
Secretary

 

4